MEMORANDUM**
Jose De Jesus Gallegos Vazquez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to *148reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.2005), we deny the petition for review.
The BIA acted within its discretion in denying Petitioner’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior order dismissing Petitioner’s appeal. See 8 C.F.R. § 1003.2(b)(1); see also Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
Contrary to Petitioner’s contention, the BIA correctly construed the motion according to its underlying purpose. See Mohammed, 400 F.3d at 792-93.
Petitioner’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*148ed by 9th Cir. R. 36-3.